Per Curiam,
Appellant’s bill is for the specific performance of two contracts for the sale of real estate which he had agreed to purchase from the appellees. Each agreement provides that time was of its essence. The case was disposed of below on bill and answer, an averment in the latter being that the plaintiff had not undertaken to perform within the time fixed for performance, and there is no allegation in the bill that the defendants had waived the time within which the contracts were to be performed. “When parties have deliberately by their agreements or covenants fixed a time for the performance of an act, a court of equity will be very cautious how it interferes in disregard of it, and thus in effect change the contract which the parties have made”: Vankirk v. Patterson, 201 Pa. 90.
Appeal dismissed and decree affirmed at appellant’s costs.